Exhibit 10.2

 

Continental Materials Corporation

Value Creation Incentive Award Agreement

 

This Award Agreement (this “Agreement”) is made and entered into as of
                            (the “Grant Date”) by and between Continental
Materials Corporation, a Delaware Corporation (the “Company”), and
                            (“you”).

 

WHEREAS, the Company adopted the Continental Materials Corporation Value
Creation Incentive Plan, as it may be amended from time to time (the “Plan”),
under which the Company is authorized to grant Awards to certain employees of
the Company and its Subsidiaries;

 

WHEREAS, the Company, in order to motivate you to increase the value of the
Company and to continue to dedicate service to the Company, agrees to grant you
a Phantom Equity Appreciation Rights Award pursuant to this Agreement;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement, as if fully set forth herein, and the terms capitalized but
not defined herein shall have the meanings set forth in the Plan; and

 

WHEREAS, you desire to accept the Phantom Equity Appreciation Rights Award made
pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

1.                                      Grant of Phantom Equity Appreciation
Rights Award. Subject to the conditions set forth below and in the Plan, the
Company hereby grants you, effective as of the Grant Date, as a matter of
separate inducement but not in lieu of any salary or other compensation for your
services with your current Employer on the Grant Date, Continental Materials
Corporation (your “Employer”), and future services for the Employer or the
Company, an Award consisting of [NUMBER] shares of Phantom Equity Appreciation
Rights, the equivalent to a current [PERCENTAGE] ownership interest of your
Employer. The Grant Value Basis of your Award is specified and attached hereto
as Exhibit A.

 

2.                                      Vesting.

 

2.1                               Vesting Schedule. Except as otherwise provided
in this Section 2, the number of shares of Phantom Equity Appreciation Rights
granted under your Award shall vest in accordance with the following vesting
schedule: 20% of your Award shall vest annually on the anniversary of the Grant
Date for a period of five (5) years. You will become 100% vested on the fifth
(5th) anniversary of the Grant Date, subject to you remaining in the Continuous
Service of the Company or a Subsidiary through the vesting date.

 

2.2                               Restricted Period. With respect to 50% of your
Award, the Restricted Period will end on the fifth (5th) anniversary of the
Grant Date and will become payable in accordance with Section 4 below and
calculated based on the Phantom Equity Appreciation Rights Value of

 

1

--------------------------------------------------------------------------------



 

Company as determined on the fifth (5th) anniversary of the Grant Date. The
other 50% of your Award will be paid out over a period of three (3) years
following the fifth (5th) anniversary, one-third (1/3) of the remaining 50% of
your Award to be paid to you annually, on the anniversary of the date of your
first payment. The remaining 50% of your award will be valued annually, and will
be based on the Phantom Equity Appreciation Rights Value of Company determined
as of the year each portion of the remaining 50% of your Award is to be paid to
you, subject to and in accordance with the terms of the Plan and this Agreement.

 

2.3                               Accelerated Vesting / Lapse of Restricted
Period. Notwithstanding Sections 2.1 or 2.2 above, you shall become 100% vested
in your Account and any Restricted Period shall end upon the occurrence of
(a) your death, (b) your Disability, or (c) a Change of Control of your
Employer, provided, that, in each case, you are employed by the Company or a
Subsidiary on the date of such vesting event. For purposes of this distribution
of your Account pursuant to Section 3, your death, Disability or Change in
Control of your Employer will be the Distribution Event.

 

2.4                               Forfeitures. Notwithstanding any other
provision contained herein, your Account shall be forfeited if your employment
is terminated for Cause or you violate any of the terms of this Agreement or the
Plan, including, but not limited to, any confidentiality, non-solicitation, and
non-competition requirements. In the event your employment is terminated, the
Committee, in its sole discretion, may award you a pro rata share of your Award,
the value of which will be equal to the most recent annual valuation done by the
Committee preceding your date of termination, subject to section 4.1(c) below.

 

3.                                      Distribution Events. You will be
entitled to receive a distribution of your vested Account balance, subject to
the terms and conditions of the Plan and this Agreement, on the first to occur
of the following Distribution Events:

 

(a)                                 Your death;

(b)                                 Your Disability;

(c)                                  Your Termination of Employment;

(d)                                 The end of the Restricted Period; or

(e)                                  The occurrence of a Change of Control of
your Employer.

 

In the event your Account is subject to a Restricted Period which terminates at
different times with respect to different percentages of your Account (e.g. the
Restricted Period terminates on the 5th anniversary of the Grant Date with
respect to 50% of the amount credited to your Account and thereafter, the
remaining 50% will be subject to another Restricted Period, where one-third
(1/3) of the remaining 50% of the Award shall paid to you annually, on the
anniversary of your first payment date, over a period of three (3) years), each
portion of your Account that is subject to a different Restricted Period will be
treated as a separate Award for purposes of this Section 3 and for purposes of
determining the timing of payment and any deferral of such Award.

 

In the event your Termination of Employment is the Distribution Event, your
unvested Account balance will be forfeited upon the occurrence of such
Distribution Event, subject to the terms and conditions of this Agreement.

 

2

--------------------------------------------------------------------------------



 

4.                                      Payment of Account.

 

4.1                               Payment of Vested Account. Amounts payable to
you pursuant to the vested amount credited to your Account will be made as
follows, in cash, unless you have elected to defer receipt of a portion of the
amount credited under your Account in accordance with Section 5:

 

(a)                                 Death or Disability. In the event your
Distribution Event is your death or your Disability, all vested Amounts credited
to your Account will be payable to you, or in the vent of your death, your
Beneficiary, in a lump sum, within sixty (60) days following your death or
Disability. In the event the sixty-day payment period following your death or
Disability spans two calendar years, payment will be made to you or your
Beneficiary in the later calendar year.

 

(b)                                 Change of Control. In the event that your
Distribution Event is the occurrence of a Change of Control of your Employer,
all vested Amounts credited to your Account will be payable to you on the
seventy-fifth (75th) day of the Plan Year following the Plan Year in which the
Change of Control of your Employer occurred, but in no event later than
December 31st of the Plan Year following the Plan Year in which the Change of
Control of your Employer occurred.

 

(c)                                  Termination of Employment. In the event
your Distribution Event is your Termination of Employment, all vested Amounts
credited to your Account will be payable to you in two equal installment
payments, with (i) the first installment payment paid to you on the
seventy-fifth (75th) day of the Plan Year following the Plan Year in which your
Termination of Employment occurred, but in no event later than December 31st of
such Plan Year, (ii) and the second installment paid to you on the first
anniversary of the payment date of the first installment payment, but in no
event later than December 31st of such year. In the event the payment date of
the first installment payment is delayed as required under paragraph
4.1(e) below, the second installment payment will be paid on the first
anniversary of the actual payment date of the first installment payment.

 

(d)                                 End of Restricted Period. In the event your
Distribution Event is the end of the Restricted Period, all vested Amounts
payable with respect to the end of the applicable Restricted Period credited to
your Account will be payable to you in installment payments, the first 50% of
the value of your Account to be paid on or before the ninetieth (90th) day of
the Plan Year in which the last day of the Restricted Period occurred, but in no
event later than December 31st of such Plan Year, and thereafter, 1/3 of the
remaining 50% of the value of your Account will be paid to you annually over a
period of three (3) years, on the anniversary of the payment date of the first
installment payment, but in no event later than December 31st of such year. In
the event the payment date of the first installment payment is delayed as
required under paragraph 4.1(e) below, the subsequent installment payments will
be paid on the anniversary of the actual payment date of the first installment
payment.

 

(e)                                  Delayed Payment for Specified Employee. In
the event you are deemed a Specified Employee under Section 409A of the Code,
the payment of any amount

 

3

--------------------------------------------------------------------------------



 

payable pursuant to an Award as a result of your Termination of Employment will
not begin before the six month anniversary of your Termination of Employment
(or, if earlier, in the event of your death during such six month period). In
the event a payment is scheduled to be paid on a date prior to the six month
anniversary of your Termination of Employment, such payment will be made on the
first day of the seventh month following the month in which your Termination of
Service occurs.

 

4.2                               Payment Delay. Notwithstanding any provision
of this Agreement, to the extent permitted by Section 409A of the Code, payments
will be delayed if making the payment on the Payment Date would jeopardize the
ability of the Company to continue as a going concern, including causing the
Company to become insolvent or causing the Company to violate any of its bank
covenants. If payment is delayed, payment will be made during the first taxable
year in which making the payment would not jeopardize the Company.

 

5.                                      Deferral of Payment.

 

5.1                               Deferral of Payment. You may elect to defer
receipt of some or all of the amounts payable pursuant to your Award for a
period of five (5) years by filing a written election with the Committee at
least one year in advance of the date as of which payment of your Award would
otherwise commence.

 

5.2                               Time of Election. The date on which a deferral
election is submitted to the Committee must be at least twelve (12) months prior
to the date on which payment is scheduled to commence pursuant to the terms of
this Agreement.

 

5.3                               Effect of Election. A deferral election will
be irrevocable once it is received by the Committee and will not become
effective until twelve (12) months after the election is submitted to the
Committee. In the event a Distribution Event occurs triggering payment to be
made within the twelve-month period prior to the deferral election becoming
effective, the deferral election will not be given effect and such payment will
be made pursuant to the originally scheduled payment date(s).

 

5.4                               Date of Payment under Modified Payment
Schedule. Pursuant to your deferral election, you must defer receiving any
payment of amounts payable pursuant to this Award for five (5) years from the
date payment would have begun under the original payment schedule pursuant to
Section 4 above (“Deferral Period”).

 

5.5                               Value Determination of Deferred Payment. At
the time you make your deferral election in accordance with this Section 5, you
may choose between two valuation methods to govern how the value of your Award
will be determined during the Deferral Period. In the event you do not make an
election regarding how the value of your Account will be determined during the
Deferral Period, the value will be based on the Phantom Equity Appreciation
Rights Value of Company method outlined in Section 5.5(a) below.

 

5.5(a)                Value Based on Phantom Equity Appreciation Rights Value of
Company. You may elect to continue to have the value of your Award tied to the
Fair

 

4

--------------------------------------------------------------------------------



 

Market Value of the Company and be based on the Phantom Equity Appreciation
Rights Value of Company during the Deferral Period. If you elect this valuation
method, the value of your Award will continue to be based upon the most recently
determined Phantom Equity Appreciation Rights Value of Company as of the date an
amount is payable to you pursuant to your deferral election made in accordance
with this Section 5.

 

5.5(b)                Value Based on Deferred Compensation Plan. You may elect
to have the value of your Account allocated to your account under the Company
Deferred Compensation Plan (“Deferred Plan”), executed on January 1, 2019
(“Deferred Account”), and adjusted during the Deferral Period based upon the
valuation provisions of the Deferred Plan for you Deferred Account.

 

5.6                               Deferral of Payment Due to Company’s Financial
Distress. Notwithstanding anything in this Agreement, to the extent permitted by
Section 409A of the Code, amounts payable pursuant to an Award will be delayed
if making the payment on the Payment Date specified herein would jeopardize the
ability of the Company to continue as a going concern, including causing the
Company to become insolvent or causing the Company to violate any of its bank
covenants. If a payment is delayed pursuant to this Section 5.7, payment will be
made during the first taxable year in which making the payment would not
jeopardize the Company.

 

6.                                      Non-Disclosure; Non-Solicitation;
Non-Competition. The receipt of this Award will be conditioned upon your
execution of a non-disclosure, non-solicitation and non-compensation agreement
with the Company or your Employer, as applicable, in the form provided to you by
your Employer. The failure to timely execute and return any such agreement will
result in the forfeiture of this Award.

 

7.                                      Payment of Taxes. Awards shall be
distributed to you in cash, reduced by applicable employment and withholding
taxes. Notwithstanding any action the Company or a Subsidiary takes with respect
to withholding and payment of taxes, you are ultimately responsible for the
payment of all taxes associated with the Award.

 

8.                                      Right of the Company and Subsidiaries to
Terminate Services. Nothing in this Agreement confers upon you any right to
continue in the employ or service of the Company or any Subsidiary, or interfere
in any way with the rights of the Company or any Subsidiary to terminate your
employment or service relationship at any time, with or without notice, and with
or without Cause.

 

9.                                      Recoupment. Notwithstanding any other
provision of this Agreement, your Award may be subject to recoupment pursuant to
the terms of Section 14 of the Plan.

 

10.                               Blackout Period. Notwithstanding any other
provision of the Plan or this Agreement to the contrary, you will be subject to
a “blackout period” for the 30-day period during which the Committee will be
conducting an annual valuation to determine the Phantom Equity Value and Phantom
Equity Appreciation Rights Value of Company, as specified in Section 3.29 and
Section 3.31 of the Plan, or any other such blackout period as may be necessary
under applicable law. During this blackout period, you are prohibited from
buying, selling or otherwise

 

5

--------------------------------------------------------------------------------



 

trading in securities of the Company until the end of the 30-day period, or
other such blackout period as may be necessary under applicable law.

 

11.                               Alternative Dispute Resolution. You and your
Employer agree that any controversy or claim arising out of or related to your
entitlement to payment under the Plan and this Agreement or Employer’s
entitlement to recoupment under the Plan and this Agreement shall be settled by
arbitration in Chicago, Illinois, before a single arbitrator administered by the
American Arbitration Association (“AAA”) under its Employment Arbitration
Rules (the “Employment Rules”). The Employment rules shall be modified by the
arbitrator to the extent necessary to be consistent with applicable law and
references herein to any arbitration rule(s) shall be construed as referring to
such rule(s) as amended or renumbered from time to time and to any successor
rules. You agree that any such arbitration will proceed, if your Employer or the
Company so desires. References to the AAA include any successor organization.
The arbitrator shall have the authority to award all remedies available under
applicable law. Prior to proceeding to arbitration, you and your Employer agree
that you will attempt to resolve any disputes through mediation using a mediator
mutually agreeable to you and your Employer.

 

12.                               No Liability for Good Faith Determination. All
determinations, interpretations and constructions made by the Company or
Committee will not be subject to review by any person and will be final, binding
and conclusive on all persons.

 

13.                               No Guarantee of Interests. The Committee and
the Company do not guarantee the Phantom Equity Appreciation Rights from loss or
depreciation.

 

14.                               Adjustments. The Award shall be subject to
adjustment in accordance with Section 11 of the Plan.

 

15.                               Information Confidential. As partial
consideration for the granting of the Award hereunder, you hereby agree to keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse and
tax and financial advisors.

 

16.                               Successors. This Agreement shall be binding
upon you, your legal representatives, heirs, legatees, and distributes, and upon
the Company, its Subsidiaries, its successors, and assigns.

 

17.                               Severability. If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

18.                               Headings. The titles and headings of Sections
are included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

 

6

--------------------------------------------------------------------------------



 

19.                               Governing Law. All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of Illinois, without giving any effect to any conflict
of law provisions thereof, except to the extent preempted by Federal law.

 

20.                               Amendment and Termination. This Agreement may
be amended or terminated by the Committee at any time; provided, that, no
amendment or termination that adversely affects your rights with respect to the
amounts in your Account shall be made without your consent. No payment of
benefits shall be made upon termination of the Plan unless requirements of
Section 409A of the Code have been met.

 

21.                               No Waiver. The Company’s failure to insist
upon strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision or right under this Agreement.

 

22.                               Section 409A. The Company intends that the
Plan and this Agreement comply with the requirements of Section 409A of the Code
to the extent applicable and they shall be operated and interpreted consistent
with that intent. No provision of the Plan or this Agreement will be interpreted
or construed to transfer any liability for failure to comply with the
requirements of Section 409A of the Code from you or any other individual to the
Company or the Subsidiaries or other Affiliates of the Company.

 

23.                               Interpretation. Any dispute regarding the
interpretation of this Agreement shall be submitted to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the parties.

 

24.                               Severability. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law.

 

25.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

26.                               Acknowledgement; Release. You acknowledge and
agree that: (a) you are not relying upon any written or oral statement or
representation of the Company, any Subsidiary or Affiliates, or any of their
respective employees, directors, officers, attorneys, or agents (collectively,
the “Company Parties”) regarding the tax effects associated with your execution
of this Agreement and your receipt, and ultimate distribution, of the Award; and
(b) in deciding to enter into this Agreement, you are relying on your own
judgment and the judgment of professionals of your choice with whom you have
consulted. You hereby release, acquit, and forever discharge the Company Parties
from all actions, causes of actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of,

 

7

--------------------------------------------------------------------------------



 

arising out of, or in any way related to the tax effects associated with your
execution of this Agreement and your receipt, and ultimate distribution, of the
Award.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

Continental Materials Corporation

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[PARTICIPANT’S NAME]

 

 

 

By:

 

 

9

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Grant Value Basis of your Award as of the Grant Date:

 

10

--------------------------------------------------------------------------------